Citation Nr: 0511314	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right shoulder dislocation.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from February 1987 to February 
1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in October 2002, which denied increased 
ratings for the veteran's bilateral shoulder conditions, each 
currently evaluated as 20 percent disabling.  The veteran 
perfected a timely appeal of this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected bilateral shoulder 
disorders are manifested by some limitation of motion, as 
well as complaints of pain and difficulty performing work and 
daily activities with the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a right shoulder 
dislocation and surgery have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a left shoulder 
dislocation and surgery have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet.  App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the veteran a letter in December 2003 which 
informed him of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any additional 
evidence that was relevant to the case.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the April 2003 Statement of the 
Case (SOC).  These documents served notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the SOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159 
(2004).  Thus, the duty to notify has been satisfied.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and VA treatment records and 
examination reports.  When filling out his substantive appeal 
(VA Form 9), the veteran waived his right to a hearing before 
the Board.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159 (2004).  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.

Factual Background

Service connection was established for bilateral shoulder 
dislocations as directly related to service by a May 1991 
rating decision, with each shoulder evaluated as 20 percent 
disabling.  The veteran filed a claim for an increased rating 
in August 2001.

VA treatment records reveal that the veteran underwent 
elective surgery for his left shoulder due to complaints of 
pain and instability.  On August 1, 2001 he underwent a left 
shoulder arthroscopy and open reconstruction of the left 
anterior shoulder.  An August 2001 rating decision awarded a 
temporary total evaluation based on convalescence from August 
1, 2001 to March 1, 2002, when the 20 percent evaluation was 
restored.  No complaints referable to the right shoulder were 
provided.

In July 2002, the veteran attended a VA contract examination.  
The physician noted in the report that the veteran was a 
barber but was currently unemployed.  The veteran complained 
of markedly decreased range of motion and reported that he 
cannot perform basic activities such as gardening or lawn 
mowing.  The veteran also stated he is conscientious about 
his scars.

The examination revealed that the veteran has long scars with 
mild keloid on the left scar.  There was no underlying tissue 
loss, disfigurement or tenderness overlying the scars.  The 
veteran is right-hand dominant.  The shoulders were observed 
to be abnormal bilaterally with instability and weakness.  
The examiner noted that the veteran's range of motion was 
markedly decreased.

Range of motion testing revealed flexion of 0 to 100 degrees 
bilaterally; abduction of 0 to 90 degrees bilaterally; 
external rotation of 0 to 40 degrees bilaterally; and 
internal rotation of 0 to 60 degrees bilaterally.  The 
physician further stated that the veteran's range of motion 
of both shoulders is additionally limited by pain, fatigue, 
weakness, lack of endurance and incoordination.  There is no 
ankylosis present. 

X-ray results were normal for the right shoulder.  Staples 
were noted in the projection field of the humeral head of the 
left shoulder.  The physician opined that the veteran's 
injuries have had moderate effects on both daily living and 
normal job functions as a barber.

The veteran submitted private treatment records dating from 
May to June 2003.  The veteran presented in May 2003 
complaining of neck pain and stiffness for three months, 
which he attributed to exercising with his dumbbells.  He 
reported that the neck pain radiated into his shoulders.  He 
reported that he was currently going to school for business 
administration.  Physical examination of the shoulders 
revealed some asymmetry on the shoulders when viewed 
posteriorly.  Ranges of motion of the shoulders were as 
follows:

Active Motion
Right
Left
Forward 
Flexion
80
70
Abduction
70
60
External 
Rotation
40
30
Internal 
Rotation
30
20

Passive 
Motion
Right
Left
Forward 
Flexion
140
120
Abduction
120
110
External 
Rotation
50
50
Internal 
Rotation
50
30

In addition to the range of motion tests, the physician 
indicated that the veteran also had pain upon deep palpation 
of the bicipital tendon.  Hawkins' sign was noted, but there 
was no subdeltoid tenderness and no acromioclavicular joint 
tenderness.  Looking at the neck, trigger bands were then 
noted in both trapezius and rhomboid muscles, which were 
exquisitely tender on deep palpation.  Lastly, there was no 
indication of neurological impairment and the veteran's 
sensory examination was within the normal limits.  The 
physician determined that the veteran should have 
pharmacological therapy and physical therapy.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2004). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2004); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2004); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2004); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2004).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's bilateral shoulder dislocation disability is 
rated in accordance with the provisions found at 38 C.F.R. §§ 
4.71a (2004).  Limitation of motion of the minor shoulder to 
shoulder level, or midway between the side and shoulder 
level, warrants a 20 percent evaluation.  Motion limited to 
25 degrees from the side warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

Limitation of motion of the major shoulder at shoulder level 
warrants a 20 percent evaluation; midway between the side and 
shoulder level, warrants a 30 percent evaluation; and 
limitation of motion to 25 degrees from the side warrants a 
40 percent rating.  Id.

The standard range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees, abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2004).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2004).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2004).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

After consideration of the evidence, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
increased ratings for his bilateral shoulder conditions.

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor extremities for rating 
purposes.  See e.g. 38 C.F.R. § 4.69 (2004).  In the instant 
case, all the evidence of record indicates the veteran is 
right-handed.  Therefore, the veteran's right arm is 
considered his major upper extremity.

At the outset, the Board notes the July 2002 VA examiner 
opined that the veteran had marked limitation of motion.  The 
terms "mild," "moderate," and "severe" are not defined in the 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"moderate" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In this regard, to warrant a higher rating for the veteran's 
right shoulder, the evidence must show limitation of motion 
to midway between the side and shoulder level.  The July 2002 
VA examination noted the veteran was able to flex and abduct 
to 90 degrees (shoulder level) or greater.  Likewise, he was 
able to externally rotate his shoulder to 40 degrees above 
shoulder level, and was able to internally rotate his 
shoulder to 60 degrees.  The findings on the May 2003 private 
examination note passive range of motion greater than 
shoulder level, while active range of motion was below 
shoulder level, with flexion of 80 degrees, abduction of 70 
degrees, and external rotation of 30 degrees (with the 
shoulder level being 0 degrees and the side being 90 
degrees).  Thus, the preponderance of the evidence indicates 
that the veteran's limitation of motion more closely 
approximates limitation at shoulder level, rather than midway 
between side and shoulder level.  

A similar conclusion is reached with respect to the left 
shoulder.  To warrant a higher evaluation for the minor 
extremity, the evidence must show limitation of motion to 25 
degrees from the side to warrant a higher evaluation.  The 
July 2002 VA examination revealed a range of motion limited 
at the shoulder level for abduction and flexion, with 
external rotation of 40 degrees above the shoulder and 
internal rotation of 60 degrees.  While the active range of 
motion on the May 2003 examination reveals limitation which 
is slightly worse than in July 2002, these results still do 
not reveal limitation to 25 degrees from the side.  

The Board acknowledges that the veteran has pain associated 
with this condition, limitation of motion in all planes, and 
motion limited by pain, fatigue, weakness, lack of endurance 
and coordination.  Such has been considered when evaluating 
the veteran, especially given the use of active ranges of 
motion rather than the passive motion when evaluating his 
disability.  However, the objective evidence reveals that the 
veteran's symptomatology does not more nearly approximate the 
criteria for a higher evaluation and that the evaluations 
presently assigned adequately compensate for his subjective 
complaints.  See Deluca, supra. 

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for either shoulder 
condition, even when taking into consideration the effect of 
pain on these disabilities.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for residuals of a 
right shoulder dislocation is denied.

Entitlement to an increased evaluation for residuals of a 
left shoulder dislocation is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


